Citation Nr: 1540292	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to helpless child benefits on behalf of the Veteran's daughter J.S., on the basis of permanent incapacity for self-support before she attained the age of 18.


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to July 1950.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In October 2011, the Board issued a decision denying the Veteran's claim for helpless child benefits for J.S.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in May 2013, the Court vacated and remanded the Board's decision for compliance with the instructions in the decision.  

In November 2014 the Board remanded the case to the RO for additional development.  Specifically, the remand directed the RO to ask the Veteran to submit or identify medical records not already in VA's possession and to obtain an opinion regarding whether the Veteran's daughter was permanently incapacitated before she was 18.  The RO sent a letter to the Veteran about the medical records in February 2015, but to date, the Veteran has not responded.  A medical opinion was obtained in April 2015 with an addendum dated in July 2015.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's daughter, J.S., was born in July 1981; her 18th birthday was in July 1999. 
 
2.  The evidence of record does not show that J.S. was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18, and even if J.S. was incapable of self-support before 18, the evidence shows she later was capable of self-support.


CONCLUSION OF LAW

The criteria for entitlement to VA helpless child benefits for the Veteran's daughter, J.S., are not met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2008.  The notice included the type of evidence needed to substantiate the claim as a helpless child of a Veteran, namely, evidence that his daughter was unmarried and before attaining the age of eighteen years became permanently incapable of self-support, and who is a legitimate child, a legally adopted child, or a stepchild of the Veteran. 

The Veteran was notified that VA would obtain federal records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. 

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained records from private medical caregivers concerning his daughter, J.S., and obtained a VA opinion in in July 2015 and a hearing before the undersigned in October 2010.  

The report of the VA opinion included a review of the daughter's medical history, as well as opinions supported by rationale.  Therefore, the Board concludes that the VA opinion is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative, the American Legion.

During his October 2010 Board hearing, the Veteran asserted that his daughter, J.S., became permanently incapable of self-support prior to the age of 18, and the VLJ fully explained the issue on appeal and discussed evidence that would be helpful, specifically medical evidence showing permanent disability for the Veteran's daughter prior to her reaching the age of 18.  The VLJ specifically asked the Veteran if his daughter was treated at any other facility other than the hospitals where VA had already obtained and associated records with the file.  He also asked whether the Veteran's daughter had ever applied for Social Security Administration benefits.  In fact, after discussion on the record, the record was left open for 30 days for the express purpose of allowing the Veteran the opportunity to present medial or lay statements or evidence supporting his claim.  Parenthetically, the sources identified by the Veteran were contacted, but ultimately did not result in additional evidence being added to the claims file other than those records discussed below.

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits for his daughter due to permanent incapacity.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist

Facts

The Veteran's daughter, J.S., was born in July 1981.  

In April 1993, when she was 11 years old, J.S. was admitted to All Children's Hospital for anorexia nervosa, pancreatitis, and malnutrition.  A mental health consultant also diagnosed major depression.

Her 18th birthday was in July 1999.

The Veteran stated in a November 1999 statement that his daughter, J.S., was living with him rent-free and that he had purchased an automobile for her within the last year; no indication of mental illness was described at that time. 

In his December 2007 claim, the Veteran stated that his daughter J.S. had been dependent on him for her entire life based on her bipolar disorder, anorexia, and irritable bowel syndrome, and that he paid for insurance and maintenance for her automobile due to those disabilities.

J.S. was hospitalized in July 2006 for upper abdominal pain with postprandial dyspepsia. 

In May and June 2011, J.S. was hospitalized again for deep vein thrombosis and bacterial endocarditis and bacteremia, but the discharge diagnoses also included an extensive history of intravenous drug abuse, a history of Crohn's disease, depression, anemia, and a history of osteomyelitis.  It appears from the records that J.S. personally sought treatment from Oak Hill Hospital and use to work there.  One note stated she use to work as a nurse and another note stated she worked as a nurse's aide.  

In the Veteran's notice of disagreement, he stated that J.S. had been under the family's support and housing before and since she was 18 due to her mental condition, and that her current disability, to include her having forged checks to obtain money for prescription drug addiction, began at age 12 when she was hospitalized for anorexia. 

In the substantive appeal, the Veteran stated that she was admitted to a 12-month inpatient prescription drug rehabilitation program, and that he and his wife continued to pay her living and medical expenses. 
The Veteran also submitted copies of personal checks payable to J.S. for her birthday, as well as alleged checks forged by J.S. on the Veteran's wife's account.

The Veteran testified that J.S. was first treated at All Children's Hospital at age 11 for anorexia and major depression, and that she had been continuously treated for depression since 1993.  He also testified that he and his wife had recently paid $3,000.00 towards their daughter's mortgage, as well as her utilities and other bills because she was not working.  She had not worked in the two to three years prior to the hearing.

In July 2015, VA obtained a VA opinion to determine if J.S. was incapable of self-support prior to reaching the age of 18.  The examiner noted J.S, had medical problems before she turned 18, specifically the hospitalization for anorexia.  There were, however, no records of her mental or physical status when she turned 18 in July, 1999.  Instead, the records only established medical problems well after her eighteenth birthday such as a gastrointestinal problem in 2006 and the hospitalization in 2011, also for severe medical problems, but the examiner noted these records were not relevant to show her condition at age 18.  

The VA examiner noted that the 2011 hospital records showed she went to the hospital on her own accord and the treatment notes indicated she use to work as a nurse (also described as a nurse's aide elsewhere in the record) at the hospital.  That fact indicated to the examiner that between the age of 18 and age 29 (when she died), J.S. had the capacity to be trained and working.

Legal principles

Benefits may be paid to an adult child if before reaching the age of 18 years the child becomes permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

VA defines "child" for the purpose of establishing dependency status as an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  38 C.F.R. § 3.57.  

In addition, the term "child" is specifically defined as being unmarried, and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 3.356.

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  38 C.F.R. § 3.356(2).

To establish entitlement to VA benefits on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356  are for consideration.  The principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356.

Analysis

The Board recognizes that the evidence supporting the Veteran's claim for benefits for J.S. as a helpless child includes his statements regarding whether she was incapacitated when she turned 18 and why.  The Veteran asserts that J.S.'s mental disability had its onset with the hospitalization at age 12 when she was hospitalized for anorexia and she had been under the family's support and housing since before she was 18 due to her mental condition.  He has also stated that her drug addiction was an attempt to self-medicate her symptoms.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report anything within his personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  This includes what he has observed about J.S. and any events related to her ability for self- support at age 18.  He is not, however, competent to identify a disability of J.S. and the level of severity or ability to function.  That involves specialized knowledge or training in identifying injuries and diseases and their treatment.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the J.S.'s ability for self-support have been provided by the medical personnel who have examined her during the relevant period and the VA examiner who reviewed the medical records and other evidence and offered pertinent opinions in conjunction with the review.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this issue is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective opinion that J.S. was permanently incapacitated and dependent upon the Veteran as a result.

The material issue in this case is whether she was permanently incapable of self-support by reason of physical or mental defect or both before reaching the age of 18 years (a helpless child). 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

For the purpose of establishing "helpless child" status, the claimant's condition subsequent to his 18th birthday is not relevant unless a finding is made that she was permanently incapable of self- support as of her 18th birthday.  If a finding is made that a claimant was permanently incapable of self- support as of her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

After review of the record, the Board finds that the Veteran's daughter, J.S., was not incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  While it is clear that at age 11, J.S. had an eating disorder, she denied having suicidal ideations or intent and the record does not show that she was a danger to herself at that time or at any other time prior to age 18.  Those same records also do not establish that her condition at age 11 was permanent and continued to until 18 and would have prevented her to support herself.  Similarly, a diagnosis of major depression was noted on entrance to All Children's Hospital, no psychiatric diagnosis other than anorexia nervosa was noted at the time she was discharged against medical advice.  In addition, the Veteran has alleged that J.S. was treated for depression from that time through her 18th birthday, he has not identified  or submitted additional records showing this continuous treatment.  Further, the records documenting that the Veteran and his wife paid for J.S.'s expenses only show that they provided for her financially; as noted above, incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356 (1).  A lack of employment, by itself, is insufficient to prove the claim.  Id.  

The Board further notes the July 2014 VA examiner wrote that there were no records of her mental or physical status when she turned 18 in July, 1999.  Instead, the records only established medical problems well after her eighteenth birthday which were not relevant to show her condition at age 18.  Thus, the Board finds that the VA examiner could not determine if J.S. was permanently incapable of self- support as of her 18th birthday.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Further, the examiner explained why he could not reach an opinion, that is, he required records of her mental or physical status when she turned 18.  The Board also finds that the VA examiner has adequately explained why he could not reach a non-speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91(2010).

In this instance, the VA examiner identified the additional evidence necessary in order for an opinion to be non-speculative.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly advised several times of the need to submit or identify the care providers rendering treatment to J.S. between the ages eleven to eighteen, but he has not done so.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In sum, the Board finds that the evidence does not establish J.S. was permanently incapable of self-support by reason of physical or mental defect or both before reaching the age of 18 years.  Further, even if J.S. was incapable of self-support as of her 18th  birthday, the evidence also establishes that there was evidence to show she later had improved to where she could support herself.  As the VA examiner noted, J.S. apparently became a registered nurse which indicates she had the capacity to be trained and working.  Even the Veteran admitted J.S. worked after turning 18.  At his hearing in 2010, he testified that she was no longer working but had not sone so for two to three years before the hearing.  This meant that while she was not working at age 29, she was working when she was 27 or 28 years old.  Further, he referenced that she had a mortgage, which meant she had the capacity to earn enough to buy a house and at least initially demonstrate to a lender that she earned enough to qualify for a mortgage.  Stated another way, through her own efforts, she earned sufficient income for her own reasonable support.

Because evidence satisfying the criteria for helpless child benefits is not of record, the preponderance of the evidence is against the Veteran's claim for benefits for his daughter, J.S.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

The claim for entitlement to helpless child benefits for the Veteran's daughter, J.S., on the basis of permanent incapacity for self-support before J.S. attained the age of 18, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


